Citation Nr: 1517517	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-18 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of eligibility to Dependency and Indemnification Compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to July 1972.  The Veteran passed away on June [redacted], 1975; the appellant in this case is claiming recognition as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claim for recognition as the Veteran's surviving spouse.  The appellant timely appealed that decision.  

The appellant requested a hearing before a Veterans Law Judge in her June 2013 substantive appeal, VA Form 9; she was scheduled for a June 2014 hearing and informed of that hearing in a May 2014 letter.  The appellant failed to appear for her hearing, and at this time, she has not given good cause for failing to appear to her hearing nor has she requested to reschedule that hearing.  The Board therefore deems her request for a hearing withdrawn at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the appellant has submitted evidence that she was the spouse of the Veteran at the time of his death.  However, she indicated on her August 2011 DIC Claim Form, VA Form 21-534-which is her first attempt to claim any DIC benefits since the Veteran's death in 1975-that she remarried in October 1991 and terminated that second marriage by divorce in December 1993; her statements of record indicate that she terminated that second marriage in 1993 due to domestic abuse by her second husband.  She further indicates that she was born in February 1952, which means that she was 39 years old when she remarried in October 1991.

Generally, a veteran's surviving spouse is eligible for VA benefits, including dependency and indemnity compensation (DIC), death pension benefits, and accrued benefits, when a veteran dies.  A "surviving spouse" is a person who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death and has not since remarried.  See generally 38 U.S.C.A. § 101(3), (31); 38 C.F.R. § 3.50(b).  

The exceptions to the general rules noted above, in particular remarriage of a surviving spouse, are provided at 38 C.F.R. § 3.55.  In pertinent part, the regulation provides that on or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, by an individual who, but for the remarriage, would be considered the surviving spouse, shall not bar the furnishing of benefits to such surviving spouse provided that the marriage has been terminated by death, or has been dissolved by a court with basic authority to render divorce decrees unless the Department of Veterans Affairs determines that the divorce was secured through fraud by the surviving spouse or by collusion.  See 38 C.F.R. § 3.55(a)(2). 

Furthermore, a surviving spouse whose remarriage is terminated by death, divorce, or annulment, on or after October 1, 1998, will not bar the furnishing of DIC benefits, unless VA determines that the divorce or annulment was secured through fraud or collusion.  See 38 C.F.R. § 3.55(a)(3).  Likewise, a remarriage of the surviving spouse which is terminated by death, divorce, or annulment on or after December 1, 1999, will not bar the furnishing of benefits relating to medical care for survivors and dependents under 38 U.S.C.A. § 1781, educational assistance under 38 U.S.C.A. chapter 35, or housing loans under 38 U.S.C.A. chapter 37, unless VA determines that the divorce or annulment was secured through fraud or collusion.  See 38 C.F.R. § 3.55(a)(4).

Additionally, a surviving spouse who remarried after the age of 55, but before December 6, 2002, may be eligible for benefits relating to medical care for survivors and dependents only if the application for such benefits was received by VA before December 16, 2004.  See 38 C.F.R. § 3.55(a)(9)(ii).  Otherwise, a surviving spouse who remarried after the age of 57, but before December 16, 2003, may be eligible for DIC under 38 U.S.C. § 1311, medical care for survivors and dependents, educational assistance, or housing loans only if the application for such benefits was received by VA before December 16, 2004.  See 38 C.F.R. § 3.55(a)(10)(ii).

The Board notes that the appellant does not appear to meet the above criteria and appears to be barred from recognition as the Veteran's surviving spouse.  However, the Board notes that the VA regulations at 38 C.F.R. § 3.55 appear to conflict with the statute, 38 U.S.C.A. § 103(d)(2)(A), which reads as follows:

The remarriage of the surviving spouse of a Veteran shall not bar the furnishing of benefits specified in paragraph (5) to such person as the surviving spouse of the Veteran if the remarriage has been terminated by death or divorce unless the Secretary determines that the divorce was secured through fraud or collusion.  

Thus, the regulations appear to put time periods for remarriage as restrictions on the ability to remarry, and appears to apply those time periods unequally.  In this case, it would appear that the appellant would be eligible for DIC benefits if she had remarried and terminated her married by divorce or commenced termination of the marriage by divorce prior November 1, 1990, and that if she had terminated her marriage after October 1, 1998 but prior to December 1, 1999, she also would be eligible for DIC benefits as a surviving spouse.  These restrictions appear to conflict with the rather clear statutory language that a remarriage that is terminated by divorce, as long as such was not obtained through fraud or collusion, would not be a bar to DIC benefits.

Notwithstanding, the Board notes that there is no evidence of record at this time that the appellant was ever remarried.  While she claims to have been remarried in 1991, there is no evidence of record to demonstrate that marriage occurred.  Likewise, there is no evidence documenting that she was divorced in December 1993, as she has claimed.  Thus, despite her statements that she was remarried and that she appears to fall into the regulatory bar for eligibility based on remarriage in this case, a remand is necessary in order to obtain documentation of the appellant's claimed second marriage and divorce.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain documentation of the appellant's claimed marriage in October 1991 and divorce in December 1993, through official sources including asking the appellant for copies of the documents.  Such documentation should include but not be limited to the October 1991 marriage license or other official documentation, as well as the December 1993 divorce decree or other court documents regarding that divorce.

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the appellant's claim for entitlement to recognition as the Veteran's surviving spouse for purposes of eligibility to DIC benefits.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




